DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Main Species, Fig. 8B; Subspecies I, Fig. 5A; Subspecies II, “increase” and Subspecies III, “amplify” in the reply filed on 01 February 2022 is acknowledged.  Applicant has withdrawn claims 5, 8, 10-11. Claim 12 is also withdrawn since it recites the oscillator is a piston, which is regards to unelected Main Species Figs. 8C, 8D, 8F and 8G.  The traversal is on the ground(s) that Main Species depicted in Figures 8C, 8D, 8E, 8F and 8G also include indirect coupling between the flexible member and the coupled oscillator(s), however, these Figures clearly depict structural elements (such as the oscillator being a piston) that are not obvious variants of one another, so this argument is not found persuasive.  Applicant further argues that Figures 4B and 4C are not separate subspecies but separate view of the same embodiment.  This argument is persuasive, however, Applicant elected Fig. 5A, which has different structural features/aspects that are not obvious variants of Figs. 4B and 4C.  Applicant further argues that increasing/decreasing sensitivity related to Subspecies II, however, clearly the structural elements of the oscillators must be non-obvious variants to provide the recited sensitivities regarding amplification and sensitivities.  Applicant further argues that oscillator is disclosed as being configured to increase or decrease sensitivity, and is allegedly a consequence, performing amplifying and suppressing of a signal conversion.  This is not found persuasive 
The requirement is still deemed proper and is therefore made FINAL.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters "521" and "533" in instant Fig. 5A have both been used to designate the optical fiber, yet, allegedly, “521” is characterized as a flexing member within the instant disclosure.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to because what appear to be spring elements in many of the instant Figures are not designated with a reference character, such as instant Fig. 8F employs “852.”  Furthermore, structural elements (see Fig. 8F and others) attached to the alleged spring member and the “flexible member” 810 and “coupled oscillator” 820 do not have reference number(s), and are these physical structures are not mentioned in the instant disclosure.  Instant Fig. 10 is hand-drawn and the text therein is difficult to read.  The drawings must show every feature of the invention specified in the claims.  Therefore, the elected Fig. 5A, the claimed .  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.






Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4, 6, 7, 9, 13-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “nominal” in instant independent claims 1 and 16 is a relative term which renders the claim indefinite. The term “nominal” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The term “nominal” is broadly defined as: “existing in name only” and “very small” or “far below real value.”  It is unclear as to the metes and bounds of the term “nominal” in regards to the “borehole pressure” that is incident on the pressure transducer, thus rendering the claims and their dependents indefinite. 
In specific regards to instant dependent claim 13, the phrase “substantially different” in regards to the oscillation parameter of the at least one coupled oscillator and the flexing member is not adequately defined and/or explained in the instant specification.  It is unclear as to the “metes and bounds” of the oscillation parameters of the two recited elements, that is, what are the actual values and/or ranges of values, or percentages of differences in regards to the 
Instant independent claims 1 and 16 recite the structural limitations of “flexing member” and “oscillator.”  However, elected Fig. 5A does not depict and “oscillator.”  While an “oscillator” is depicted in the highly diagrammatic elected Fig. 8B, it is unclear as to how the “oscillator” structure is incorporated into the structure of elected Fig. 5A, for it is not depicted in combination with the other recited structural elements recited in the claimed invention.  Furthermore, the instant specification fails to clearly describe the incorporation of the “oscillator” element into the structure depicted in elected Fig. 5A.  This renders the claimed invention indefinite, for it is unclear as to the exact structural configuration of the claimed invention.  Similarly, instant elected Fig. 8B does not depict the claimed “optical medium” (i.e. optical fiber shown in elected Fig. 5A, thus it is unclear as to the relative mounting structure of the recited structural elements, and the instant specification does not provide any directions and/or clear disclosure regarding the incorporation of the all the recited structural elements with the claimed pressure transducer.
Instant independent claims 1 and 16 recite in part that “the pressure transducer is configured to convert an acoustic pressure signal within a nominal borehole pressure incident on the pressure transducer to an alternating strain on the optical medium…”  In is unclear, thus indefinite, since the acoustic pressure signal must be alternating (i.e. varying in pressure, such as pressure waves) to induce “alternating strain” on the optical fiber, however, the claims do not recite that the acoustic pressure is alternating, rendering the claim indefinite, for it is unclear how a change in acoustic pressure (via the nominal borehole pressure) (i.e. simple increase or decrease) would result in an “alternating strain” on the optical fiber.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.





As best understood, claim(s) 1-3, 6, 7, 15-19 is/are rejected under 35 U.S.C. 102(s)(1) as being anticipated by U.S. 2018/0087956 to Jung et al. Jung et al. disclose an apparatus for use in a borehole and a method for acoustic detection in a borehole (see entire reference) using a pressure transducer (302, 341, 342, 343, 402, 430, 500) (see Figs. 4A-4C, specifically) comprising an interface (424, 444, 474 or, alternatively outer portions of 422, 432, or 544 in Fig. 5A) between a fluid reservoir (408 or 438) and a fluid body (410 or 438, or alternatively 90, or additional reservoir can be provided above 544, see para 0107), the interface including a flexing member (421, 472, 521) which can be implemented as a flexible membrane 420, see para 0084) attached to an optical medium/fiber (403, 533), the pressure transducer configured to covert an acoustic pressure signal within a nominal borehole pressure (see para 0006-0012, 0033 and claims 1 and 19) incident on the pressure transducer to an alternating strain on the optical medium/fiber (see aforementioned paragraphs and claims) along an axis of the optical medium 

Allowable Subject Matter
Claima 4 and 9 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.   Applicant is invited to review PTO form 892 accompanying this Office Action listing Prior Art relevant to the instant invention cited by the Examiner.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Primary Examiner John Fitzgerald whose telephone number is (571) 272-2843.  The examiner can normally be reached on Monday-Friday from 7:00 AM to 3:30 PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor Nimesh Patel, can be reached on (571) 272-2457.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  The central fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 



	
	/JOHN FITZGERALD/            Primary Examiner, Art Unit 2861